         Case 3:20-cv-00569-MPS Document 375 Filed 04/07/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

JAMES WHITTED,                                    :
individually, and on behalf of all others         :
similarly situated,                               :
                         Petitioner,              :
                                                  :
          v.                                      :        Case No. 3:20-cv-569 (MPS)
                                                  :
                                                  :
The Warden of Federal Correctional                :
Institution at Danbury, in her official capacity, :
                          Respondent.             :          April 7, 2021

                  JOINT MOTION TO WITHDRAW RESOLVED ISSUES

       The parties are pleased to inform the Court that the parties have by agreement resolved

all issues raised in ECF Nos. 350 and 369 that were set for Friday’s hearing, except those issues

pertaining to the inmates who refused a vaccine offered to them in early January 2021.

Petitioner’s counsel has had the opportunity to review this filing and has authorized the

Respondent to represent to the Court that they fully join in this submission. The parties are

thankful to Honorable Magistrate Judge Farrish for his efforts in helping the parties reach

resolution.

                                                      Respectfully Submitted,

                                                      Respondent,
                                                      By Her Attorneys,

                                                      LEONARD C BOYLE
                                                      ACTING UNITED STATES ATTORNEY

                                                              /s/
                                                      John B. Hughes, ct05289
                                                      Michelle L. McConaghy, ct27157
                                                      David C. Nelson, ct25640
                                                      Jillian R. Orticelli, ct28591
                                                      Nathaniel M. Putnam, phv10463
                                                      Assistant U.S. Attorneys
         Case 3:20-cv-00569-MPS Document 375 Filed 04/07/21 Page 2 of 2




                                          CERTIFICATION
        I certify that on April 7, 2021, a copy of the foregoing Joint Motion to Withdraw Resolved
Issues was filed electronically. Notice of this filing was sent by e-mail to all parties by operation of
the Court’s electronic filing system. Parties may access this filing through the Court’s system.
                                                                  /s/
                                                         Michelle L. McConaghy (ct27157)
                                                         David C. Nelson (ct25640)
                                                         Jillian R. Orticelli (ct28591)
                                                         Nathaniel M. Putnam (phv10463)




                                                    2
